IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

IVAN GONZALEZ,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1901

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 21, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ivan Gonzalez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      This petition for writ of mandamus seeks to compel the circuit court to rule on a

pending motion for postconviction relief. The state has filed a status report showing
that the circuit court has scheduled an evidentiary hearing on the pending motion.

Accordingly, we are satisfied that reasonable measures are being taken to ensure that

petitioner’s motion will be disposed of as promptly as circumstances permit.

Accordingly, while we encourage the circuit court to continue its efforts to

expeditiously dispose of the motion pending below, we deny the petition for writ of

mandamus. Wilson v. State, 775 So. 2d 1003 (Fla. 1st DCA 2001).

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                         2